UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:October 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: CASTLEROCK Period: JULY 1, 2006 - JUNE 30, 2007 Company Name Meeting Date CUSIP Ticker Texas Instruments, Inc. 04/19/07 882508104 TXN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR JR Adams FOR DL Boren FOR DA Carp FOR CS Cox FOR TJ Engibous FOR DR Goode FOR PH Patsley FOR WR Sanders FOR RJ Simmons FOR RK Templeton FOR CT Whitman FOR FOR 2. RATIFY ERNST & YOUNG AS INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker Helmerich & Payne, Inc. 03/07/07 423452101 HP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Hans Helmerich FOR Randy Routch FOR Paula Marshall Company Name Meeting Date CUSIP Ticker Barr Pharmaceuticals, Inc. 11/09/06 730151409500 BRL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Bruce Downey FOR Paul Bisaro FOR George Stephan FOR Harold Chefitz FOR Richard Frankovic FOR Peter Seaver FOR James Gilmore III FOR FOR 2.RATIFY DELOITTE & TOUCH AS INDEPENDENT AUDITOR ISSUER Company Name Meeting Date CUSIP Ticker Ruby Tuesday, Inc. 10/11/06 781182100 RT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Donald Ratajczak FOR Clair Arnold FOR Keven Clayton FOR FOR 2. APPROVE AMENDMENT TO COMPANY'S STOCK INCENTIVE AND DEFERRED COMPENSATION PLAN FOR DIRECTORS ISSUER FOR FOR 3. APPROVE COMPANY'S 2 PLAN ISSUER FOR FOR 4.APPROVE AMENDMENT TO COMPANY'S 2 ISSUER FOR FOR 5.RATIFY SELECTION OF KPMG AS ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP Ticker Cintas Corp. 10/10/06 172908105 CTAS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Richard Farmer FOR Robert Kohlhepp FOR Scott Farmer FOR Gerald Adolph FOR Paul Carter FOR Gerald Dirvin FOR Joyce Hergenhan FOR Roger Howe FOR David Phillips FOR FOR 2. RATIFY ERNST & YOUNG AS ACCOUNTING FIRM ISSUER AGAINST AGAINST 3. ADOPT POLICY THAT CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF CINTAS ISSUER AGAINST AGAINST 4. AMEND CINTAS ARTICLES OF INCORPORATION TO PROVIDE THAT THE DIRECTOR NOMINEES BE ELECTED BY THE AFFIRMATIVE VOTE OF THE MAJORITY OF VOTES CAST AT ANNUAL MEETING OF SHAREHOLDERS ISSUER Company Name Meeting Date CUSIP Ticker Biomet, Inc. 09/20/06 090613100 BMET Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Jerry Ferguson FOR Daniel Hann FOR Thomas Kearns FOR FOR 2. APPROVE BIOMET 2 ISSUER FOR FOR 3. RATIFY SELECTION OF ERNST & YOUNG AS ACCOUNT FIRM FOR FISCAL YEAR ENDING 5/31/07 ISSUER Company Name Meeting Date CUSIP Ticker Symantec Corp. 09/13/06 871503108 SYMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Michael Brown FOR William Coleman FOR David Mahoney FOR Robert Miller FOR George Reyes FOR David Roux FOR Daniel Schulman FOR John Thompson FOR Paul Unruh FOR FOR 2. APPROVE AMENDMENT AND RESTATEMENT OF 2 AN INCREASE OF 40,000, UNDER THE PLAN, THE MODIFICATION OF THE SHARE POOL AVAILABLE UNDER THE PLAN TO REFLECT A RATIO-BASED POOL ISSUER FOR FOR 3. RATIFY SELECTION OF KPMG AS ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP Ticker Computer Sciences Corp. 07/21/06 205363104 CSE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTOR ISSUER FOR Irving Bailey FOR David Barram FOR Stephen Baum FOR Rodney Chase FOR Van Honeycut FOR Warren McFarlan FOR Thomas Patrick FOR FOR 2. APPROVAL OF 2006 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN FOR FOR 3. RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS AGAINST AGAINST 4. STOCKHOLDER PROPOSAL REGARDING BOARD INCLUSIVENESS SECURITY HOLDER Company Name Meeting Date CUSIP(2) Ticker Diagnostic Products, Inc. 07/27/06 252450101 DP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.APPROVAL OF THE AGREEMENT AND PLAN OF MERGER, DATED 4/26/06 AMONG SIEMENS, DRESDEN MERGER SUB AND DPS AND THE MERGER, WHEREBY DRESDEN MERGER SUB, A WHOLLY OWNED SUBSIDIARY OF SIEMENS WILL MERGE WITH AND INTO DPC. ISSUER FOR FOR 2. THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING AND ANY ADJOURNMENT THEREOF, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF APPROVAL OF THE MERGER AGREEMENT AND THE MERGER ISSUER Company Name Meeting Date CUSIP Ticker Dell, Inc. 07/21/06 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTOR ISSUER Donald Carty Michael Dell William Gray III Sallie Krawcheck Alan Lafley Judy Lewent Klaus Luft Alex Mandl Michael Miles Samuel Nunn Jr Kevin Rollins FOR FOR 2. RATIFICATION OF INDEPENDENT ISSUER AUDITOR AGAINST AGAINST 3. GLOBAL HUMAN RIGHTS SECURITY HOLDER STANDARD AGAINST AGAINST 4. DECLARATON OF DIVIDEND SECURITY HOLDER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, Treasurer (Principal ExecutiveOfficer) Date 7/23/07 * Print the name and title of each signing officer under his or her signature.
